Citation Nr: 0941770	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Columbia, South Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  [Due to the location of the 
Veteran's residence, the jurisdiction of his appeal remains 
with the RO in Atlanta, GA.]  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at the local RO in Atlanta, Georgia in July 2009.  
A transcript of this hearing has been associated with the 
Veteran's claims folder.  

In July 2009, the veteran submitted pertinent medical 
evidence directly to the Board, along with a written 
statement waiving initial review of this evidence by the RO.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

Available VA medical records reflect outpatient treatment for 
PTSD symptoms, including nightmares, flashbacks (to his 
Vietnam experiences), and frequent crying spells.  However, 
PTSD has not been related to any verified in-service 
stressor.  

Indeed, in this regard, the Board notes that the Veteran has 
no awards denoting combat service.  Rather, he contends that 
he was exposed to hostile fire (e.g., mortar and rocket 
attacks) during his active service in Vietnam.  Further, he 
maintains that he spent "some months in Cameroon burying 
bodies."  Hearing transcript (T.) at 4-6.  

Service personnel records reflect that the Veteran served in 
Vietnam from February 1968 to April 1969, as a heavy 
artillery specialist, with noted participation in the Tet 
Offensive Campaign.  Importantly, however, the record does 
not indicate that an attempt was made to corroborate some of 
the Veteran's alleged stressors by contacting the U.S. Army 
and Joint Services Records Research Center (JSRRC).  In this 
regard, the Board acknowledges that, thus far, the Veteran 
has not provided information of sufficient detail, such as 
location/ places of where the incident or event occurred, the 
approximate date (month and year) within two months, the unit 
of the assignment (battalion or company level), the full 
names of firebases, and the full names of the individuals 
involved in the events (i.e., including any of whom may have 
been wounded and/ or killed in action), as required by M21-
1MR, Part IV, subpart ii, I.D.15.c, to conduct a records 
search with the JSRRC for corroboration of the Veteran's 
reported stressors, to include the pertinent unit histories.  

In light of the medical evidence reflecting treatment for 
PTSD symptoms, the Board believes that the Veteran should be 
given another opportunity to submit the additional needed 
information so that the RO can attempt to verify his 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any 
additional details concerning the 
stressors outlined in this Remand.  All 
of these statements should include 
details about events that can be 
documented, the location/ places of where 
the incident or event occurred, the 
approximate date (month and year) within 
two months, the unit of the assignment 
(battalion or company level), the full 
names of firebases, and the full names of 
the individuals involved in the events 
(i.e., including any of whom may have 
been wounded and/ or killed in action).  
The Veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

2.  Advise the Veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  

3.  Review the file and prepare a summary 
of all the claimed stressors.  The 
summary, a copy of the Veteran's DD 214, 
and all associated service documents 
should be sent to the JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315- 3802, or any other 
appropriate agency for verification of 
the alleged stressful events in service.  
The JSRRC should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the Veteran's alleged 
stressors.  At a minimum unit and 
organizational histories should be 
obtained in an effort to verify the 
claimed stressors.  All records and 
responses received must be associated 
with the claims file.  

4.  Then, make a specific determination 
as to whether any of the Veteran's 
purported stressors have been verified.  

5.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability, to include PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated 
studies/testing should be conducted.  All 
pertinent pathology which is found on 
examination should be noted in the report 
of the evaluation.  

Inform the examiner that only a verified 
stressor may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify whether the 
stressor found to be established by the 
record was sufficient to produce a 
diagnosis of PTSD and whether there is a 
link between the current symptomatology 
and that in-service stressor.  

If PTSD is not diagnosed, the examiner 
should be asked to determine whether a 
diagnosis of a psychiatric disability 
(other than PTSD) is appropriate.  If so, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any such diagnosed 
psychiatric disability (other than PTSD) 
had its clinical onset in service or is 
otherwise related to active service.  

Complete rationale should be given for 
all opinions reached.

6.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for a response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


